                            UNITED STATES DISTRICT COURT
                               DISTRICT OF SOUTH DAKOTA
                                     SOUTHERN DIVISION


 OMEGA LINER COMPANY,INC.,                                           CIV. 18-4105


                       Plaintiff,
        vs.                                         MEMORANDUM OPINION AND ORDER
                                                      GRANTING DEFENDANT'S MOTION
 THE MONTE VISTA GROUP,LLC,                                   TO TRANSFER VENUE
 RICHARD MONTEMARANO,AND RENE
 QUITTER

                       Defendants.



       Pending before the Court is Defendants' Motion to Transfer Venue pursuant to 28 U.S.C.
§ 1404(a), Motion to Dismiss for Failure to State a Claim pursuant to Rule 12(b)(6) ofthe Federal
Rules of Civil Procedure; and Motion for More Definite Statement. Doc. 23. For the following
reasons, Defendants' motion to transfer-venue is granted.

                                       BACKGROUND


       On or around January 9,2017,Plaintiff, Omega Liner Company,Inc.("Omega Liner Co."),
a South Dakota corporation with its principal place of business in Canton, South Dakota, and The
Monte Vista Group ("Monte Vista Group"), a California limited liability company with its
principal place of business in San Diego, Califomia, entered into a Purchase and License
Agreement("Agreement")related to the manufacturing and sale of ultra violet cured-in-place pipe
("Pipe Liners"). Doc. 26,^Tf 1, 2. Under the terms ofthe Agreenient, Omega Liner Co. purchased
certain equipment,licensed certain software and intellectual property("patent license"). Doc. 26-
1. Pertinent to the present motions pending before the Court, Paragraph 18.H. of the Agreement,
states as follows:


       This Agreement shall be governed by the laws ofthe State of Califomia(excepting
       any conflict of laws or provisions which would serve to defeat application of
       Califomia substantive law).     Each of the parties to this Agreement hereby
       irrevocably and unconditionally:(i) consents to submit to the exclusive jurisdiction
       of the courts of San Diego County, Califomia for any proceeding arising in
       connection with this Agreement and each such party agrees not to commenee any
       such proceeding except in such courts, and (ii) waives any objection to the laying
       of venue of any such proceeding in the courts of San Diego County, Califomia.
       EACH PARTY, KNOWINGLY AND AFTER CONSULTATION WITH
       COUNSEL, FOR ITSELF, ITS SUCCESSORS AND ASSIGNS, WAIVES ALL
       RIGHT TO TRIAL BY JURY OF ANY CLAIM ARISING WITH RESPECT TO
       THIS AGREEMENT OR ANY MATTER RELATED IN ANY WAY THERETO
       TO THE EXTENT PERMITTED BY LAW.

Doc. 26-1. Execution of the Agreement was expressly conditioned on Omega Liner Go's receipt
of a South Dakota Economic Development REDI (Revolving Economic Development and
Initiative) Fund Loan. Doc. 26,]f 12.

       Between approximately November 2016 and January 2017,Plaintiff alleges that defendant
Richard Montemarano ("Montemarano"), the managing director of Monte Vista Group, and
defendant Rene Quitter, the technology director of Monte Vista Group, with intent of inducing
Omega Liner Co. to enter into the Agreement, represented to Omega Liner Co. that it:

   a. Had expertise in installing and operating the equipment used to manufacture Piper Liners
      ("Equipment") subject to the Agreement;
   b. Had expertise in manufacturing Pipe Liners;
   c. Had expertise in manufacturing 60" Pipe Liners;
   d. Had expertise in training third parties in the operation ofthe Equipment and manufacturing
      Piper Liners;
   e. Had valuable trade secrets and confidential information regarding the Equipment and Pipe
      Liner manufacturing process; and
   f. Would provide Omega Liner Company a "total solution" package for the Equipment.
Doc. 26,^ 13. Omega Liner Co. alleges that such representations were false, that Defendants knew
or should have known that they were false, and that it reasonably relied on such representations to
its detriment.   Doc. 26,      13-17.    Omega Liner Co. alleges that Monte Vista Group's
representations were exposed as being false when representatives from the company spent months
at Omega Liner Co.'s manufacturing plant in Canton, South Dakota, assisting Omega Liner Co. in
installing the Equipment, training it in operating the Equipment, and aiding it in manufacturing
Pipe Liners using the Equipment. Doc. 26,         11. Plaintiff alleges that the first Pipe Liners
produced with the assistance of Monte Vista Group exhibited numerous areas of superficial
cracking of the pure resin section above the fiberglass sections, making the Liners unsightly and
of questionable structural integrity ("First Liners"). Doc. 26,118. Plaintiff alleges that Monte
Vista Group did not know what caused the defect or how to prevent similar defects in the future.
Doc. 26,^18.
       The First Liners had been produced for a public works project ("Project"). Doc. 26,^ 19.
Monte Vista Group instructed Omega Liner Co. to stop installing the First Liners on the Project.
Doc. 26,119. The First Liners were shipped back to Omega Liner Co.'s manufacturing plant in
South Dakota and new Pipe Liners, which are alleged to have been produced without Monte Vista
Group's input, were manufactured and shipped to the Project. Doc. 26,^ 19.

       Omega Liner Co. alleges that Monte Vista Group acknowledged that it was responsible for
the damages caused by the First Liners and that it would forego royalties under the Agreement
until Omega Liner Co. was compensated by Monte Vista Group's insurance and/or waived
royalties, but that subsequently, Monte Vista Group requested royalties from Omega Liner Co.
Doc. 26,^ 20.

       On or about April 6, 2018, Omega Liner Co. provided Monte Vista Group with written
notice ofsome ofits defaults and alleges that to date, Monte Vista Group has failed and/or refused
to cure its defaults. Doe. 26, ][ 24. Omega Liner Co. is presently manufacturing its own Pipe
Liners ("the Omega Liner") at its manufacturing plant in Canton, South Dakota. Doe. 26, ^ 25.
Omega Liner Co. alleges that the Omega Liner was created without the Monte Vista Group's input
and without reliance on the Monte Vista Group's methods and technologies. Doc. 26, 26.

       On August 23,2018, Omega Liner Co. filed a complaint in the United States District Court
for the District of South Dakota Southern Division against Monte Vista Group, Montemarano, and
Quitter. Doc. 1.

       On October, 26, 2018, Defendant filed a motion to transfer venue pursuant to 28 U.S.C. §
1404(a), motion to dismiss for failure to state a claim pursuant to Rule 12(b)(6) of the Federal
Rules of Civil Procedure, and motion for more definite statement pursuant to Rule 12(e) of the
Federal Rules of Civil Procedure. Doe. 23. Defendants request that the Court transfer the case to
the United States District Court for the Southem District of Califomia, which Defendants argue,
is the venue mandated by the forum-selection clause in the Agreement. Doc. 23. Defendants state
that they filed their motions to dismiss and motion for more definite statement in order to protect
against any future argument that they waived their rights to have these issues heard under Federal
Rules of Civil Procedure 12(g)(2). Doc. 24 at 2.
       On November 11, 2018, Omega Liner Co. filed an amended complaint and attached thereto
is a copy of the Agreement. Doc. 26. In their Amended Complaint, Omega Liner Co. alleges the
following claims: 1) intentional misrepresentation/negligent misrepresentation against Monte
Vista Group; 2) intentional misrepresentation/negligent misrepresentation against Montemarano
and Quitter; 3) breach of contract against Monte Vista Group; 4) breach of fiduciary duty against
Monte Vista Group 4) declaratory judgment holding that "the Agreement's exculpatory clauses,
including Section 13 and 17 of the Agreement" are "void against public policy in light of[Monte
Vista Group's] fraudulent, reckless, and grossly negligent conduct and the breach of its fiduciary
duties owed to [Omega Liner Co.]"; 5) a declaratory judgment holding that the Agreement's
forum-selection and jury-waiver provisions are invalid because a) they were included in the
Agreement in furtherance of Monte Vista Group's fraudulent conduct and b) the forum selection
provision is unreasonable given the location of the parties, the place, execution and performance
of the contract, and the location of the parties and witnesses involved in the litigation; and 6) a
declaratory judgment holding that Omega Liner Co. does not infringe and has not infringed on
Monte Vista Group's '364 Patent and '605 Patent by making, using, selling, or offering to sell the
Omega Liner. Doc. 26,       56-60.

       In support of its claims for breach of contract and breach of fiduciary duty. Omega Liner
Co. alleges that it was falsely told by Monte Vista Group that: 1) Monte Vista Group had all the
test results it would need to enter relevant markets; (2) that Omega Liner Co.'s manufacturing
plant needed to be operational to provide a circular sample for testing; 3) that the issues with the
First Liner were the fault ofthe resin supplier. Doc. 26,^ 21. Plaintiff alleges other problems with
the Equipment and with the services provided by Defendants. Doc. 26, 21.

       The motions pending before the Court have been fully briefed by the parties.

                                       LEGAL STANDARD


       Title 28, Section 1404(a) of the United States Code states that "[f]or the convenience of
parties and witnesses, in the interest ofjustice, a district court may transfer any civil action to any
other district or division where it might have been brought or to any district or division to which
all parties have consented." 28 U.S.C. § 1404(a). "In general, federal courts give considerable
deference to a plaintiffs choice of forum and thus the party seeking a transfer under section
1404(a) typically bears the burden of proving that a transfer is warranted." Terra Int'l, Inc. v.
                                                  4
Miss. Chem. Corp., 119 F.3d 688, 695 (8th Cir. 1997). The Eighth Circuit has "declined to offer
a 'exhaustive list of specific factors to consider' in making the transfer decision[.]" In re Apple,
Inc., 602 F.3d 909, 912 (8th Cir. 2010)(quoting Terra Int'l, 119 F.3d at 691). Instead, district
courts considering a motion to transfer under § 1404(a), "must evaluate both the eonvenienee of
the parties and various public-interest considerations." Atl. Marine Constr. Co. v. U.S. Dist. Ct. of
the W. Dist. ofTex., 571 U.S. 49,62(2013).
       Parties seeking to transfer an action to enforce a forum selection clause must do so using
either § 1404(a) or the doctrine offorum non conveniens. BH Services Inc. v. Fee Benefit Adm 'rs
Inc., Civ. No. 16-5045, 2017 WL 3635186, at *3 (Aug. 23, 2017)(J. Schrier){citing Atl. Marine,
571 U.S. at 59-60). Both § 1404(a) and the doctrine offorum non conveniens require courts to
employ an identical analysis, with the exception that a motion to transfer under § 1404(a) does not
require dismissal of the suit. Id. {citing Atl. Marine, 571 U.S. at 60("Section 1404(a) is merely a
codification ofthe doctrine offorum non conveniens for the subset of cases in which the transferee
forum is within the federal court system; in such cases. Congress has replaced the traditional
remedy of outright dismissal with transfer. . . . [CJourts should evaluate a forum-selection clause
pointing to a nonfederal forum in the same way that they evaluate a forum-selection clause pointing
to a federal forum.")).
       When the parties have agreed to a valid forum-selection clause, the § 1404(a) analysis is
altered in three ways. Atl. Marine, 571 U.S. at 63. "First, the plaintiffs choice of forum merits
no weight. Rather, as the party defying the forum-selection clause, the plaintiff bears the burden
of establishing that transfer to the forum for which the parties bargained is unwarranted." Id.
Second, a district court may not consider arguments about the parties' private interest, but public-
interest factors only. Id. at 64. "When parties agree to a forum-selection clause, they waive the
right to challenge the preseleeted forum as inconvenient or less convenient for themselves or their
witnesses, or for their pursuit of the litigation." Id. Third,"a § 1404(a) transfer of venue will not
carry with it the original venue's choiee-of-law rules—a factor that in some circumstances may
affect public-interest considerations." Id.
                                          DISCUSSION


       As stated above. Defendants have moved to transfer this case to the United States District
Court for the Southern Distriet of California pursuant to 28 U.S.C. § 1404(a) in order to enforce
the forum-selection clause in the Agreement. Paragraph 18.H. ofthe Agreement, states as follows:
       This Agreement shall be governed by the laws ofthe State of California(excepting
       any conflict of laws or provisions which would serve to defeat application of
       California substantive law).      Each of the parties to this Agreement hereby
       irrevocably and unconditionally:(i) consents to submit to the exclusive jurisdiction
       of the courts of San Diego County, California for any proceeding arising in
       connection with this Agreement and each such party agrees not to commence any
       such proceeding except in such courts, and (ii) waives any objection to the laying
       of venue of any such proceeding in the courts of San Diego County, California.
       EACH PARTY, KNOWINGLY AND AFTER CONSULTATION WITH
       COUNSEL, FOR ITSELF, ITS SUCCESSORS AND ASSIGNS, WAIVES ALL
       RIGHT TO TRIAL BY JURY OF ANY CLAIM ARISING WITH RESPECT TO
       THIS AGREEMENT OR ANY MATTER RELATED IN ANY WAY THERETO
       TO THE EXTENT PERMITTED BY LAW.

       In opposition. Plaintiff argues that transfer pursuant to § 1404(a) is improper because the
forum selection clause does not establish jurisdiction in any federal district, but rather establishes
jurisdiction in state court in San Diego County, California. Plaintiff argues that the Agreement's
use of the phrase "the courts o/San Diego County" instead of phrase "the courts in San Diego
County" specifies jurisdiction in the Superior Court of Califomia-San Diego County and does not
refer to jurisdiction in any federal court. Doc. 27 at 6-9. Plaintiff contends that because the
Agreement does not point to a particular federal district, "there is no applicable agreement as to
forum," and the court must conduct a typical § 1404(a) analysis,'"evaluating both the convenience
of the parties and the various public-interest considerations.'" Doc. 27 at 9 (quoting BH Servs.
Inc., 2017 WL 3635186). In doing so. Plaintiff contends that the convenience of the parties and
public-interest considerations weigh against transferring this case to the Southern District of
California.


       In reply. Defendants contend that the phrase "the courts of San Diego County, California"
should be construed to include jurisdiction of the Federal District Court in San Diego County.
Should the Court conclude that the forum selection clause at issue requires exclusive jurisdiction
and venue in Califomia state courts in San Diego County, Defendants argue that venue in the
District of South Dakota, Southern Division, is improper and accordingly moves the Court to
dismiss the case pursuant to Rule 12(b)(3) of the Federal Rules of Civil Procedure. Doc. 29 at 6.

        A. Choice of Law


        In the present case, the Court's jurisdiction is premised on diversity of citizenship.
Plaintiffs complaint may also, although the Court does not decide at this time, present a federal
question. Plaintiffs claim requesting a declaratory judgment holding that the Omega Liners do
not infringe on Monte Vista Group's patents may arise under federal patent law.

       Defendants argue that federal law applies to the Court's detemiination of whether or not
the form selection clause at issue in this case is enforceable and Plaintiff does not contest that

assertion. With regard to interpretation ofthe forum selection clause, Defendants cite to Califomia
law whereas Plaintiff has cited to various federal law cases in support of its interpretation of the
forum selection clause.


       Courts recognize a distinction between the enforceability and interpretation of a forum
selection clause. M. Collins v. Mary Kay, Inc., 874 F.3d 176, 181 (3d Cir. 2017) ("The
interpretation ofa forum selection clause is an analytically distinct concept from the enforceability
ofthat clause."); Weber v. PACTXPP Techs., AG,811 F.3d 758, 770(5th Cir. 2016); Martinez v.
Bloomberg LP,740 F.3d 211,217(2d Cir. 2014). "Issues ofcontract interpretation are considered
'quintessentially substantive,' rather than procedural, under Erie.'" Mary Kay, Inc., 974 F.3d at
182; Martinez, 740 F.3d at 220 ("Contract law—including the rules governing contract
interpretation—is quintessentially substantive fox Erie purposes[.]"); see Weber, 811 F.3d at 770-
71; Martinez, 740 F.3d at 220. "Therefore, as a general rule in diversity cases, courts should apply
state contract law to decide interpretation questions." Mary Kay, Inc., 91A F.3d at 182.

       In contrast, although the Eighth Circuit has "yet to adopt a definitive position on this issue,"
Servewell Plumbing, LLC v. Fed. Ins. Co., 439 F.3d 786, 789 (8th Cir. 2006)(citation omitted),
courts have generally treated questions regarding enforcement of a forum selection clause as
essentially procedural, rather than substantive, in nature and have thus applied federal law in
diversity cases to questions of enforcement. Mary Kay, Inc., 874 F.3d at 182 (citing Jumara v.
State Farm Ins. Co., 55 F.3d 873, 877(3d Cir. 1995));

       Having established that state contract law, rather than federal common law, govems the
interpretation of the forum selection clauses here, the Court must now determine which state's
contract law applies. Some courts have held that interpretative questions—questions about the
meaning and scope ofa forum selection clause—are resolved under the substantive law designated
in an otherwise valid contractual choice-of-law clause. Martinez, 740 F.3d at 224. In the present
case,the Agreement states that is shall be construed according to the laws ofthe State ofCalifomia.
Other courts sitting in diversity, however, citing to the Supreme Court's decision'm Klaxon Co. v.
                                                  7
Stentor Electric Mfg. Co., Inc., 313 U.S. 487 (1941), apply the forum state's choice-of-law rules
to determine which state's substantive law to apply to interpret a forum selection clause. Weber,
811 F.3d at 770-71 ("[T]he presence or absence of a specific choice-of-law clause does not alter
the core obligation of a federal court, sitting in diversity, to ascertain which body of substantive
law to apply by implementing the choice-of-law rules of its home jurisdiction."); H&R Block Tax
Servs. LLC v. Franklin, 691 F.3d 91 (8th Cir. 2012); Schwan's Sales Enters., Inc. v. SIG Pack,
Inc.,476 F.3d 594,595-96(8th Cir. 2007)(applying forum state's choice-of-law rules in a diversity
case arising out of the breach of a contract that contained a choice-of-law provision); Kruzits v.
Okuma Mach. Tool, Inc., 40 F.3d 52, 55 (3d Cir. 1994)(applying Pennsylvania's choice-of-law
rules in diversity case, despite the presence of choiee-of-law selecting Illinois law). In Klaxon,
the Supreme Court held that a federal court sitting in diversity applies the forum state's choiee-of-
law rules to determine which substantive law will apply. Klaxon, 313 U.S. at 496-97.

       "South Dakota applies the provisions of the Restatement(Second) of Conflicts of Laws in
order to resolve questions about which state's laws govern in particular factual situations." Dunes
Hosp.,L.L.C. V. Country Kitchen Int'I, Inc.,623 N.W.2d484,488(S.D. 2001)(quoting Stockmen's
Livestock Exch. v. Thompson,520 N.W.2d 255,257(S.D. 1994)). Section 187 ofthe Restatement
explains that a choice oflaw clause in a contract will be enforced unless

       [Ajpplication of the law of the chosen state would be contrary to a fundamental
       policy of a state which has a materially greater interest than the chosen state in the
       determination of the particular issue and which, under the rule of § 188, would be
        the state of the applicable law in the absence of an effective choice of law by the
        parties.
§ 187(2) Restatement(Second) of Conflict of Laws;see also Black Hills Truck & Trailer, Inc. v.
Mac Trailer Mfg., Inc., Civ. No. 13-4113, 2015 WL 8483353 (D.S.D. Dec. 9, 2015)(J. Schrier)
(citing Restatement).

        In South Dakota, "[t]he primary sources for declarations of. . . public policy . . . are the
constitution, statutory law, and judicial decisions." State ex rel. Meierhenry v. Spiegel, Inc., 277
N.W.2d 298, 300 (S.D. 1979). Plaintiffs do not argue that the forum selection clause at issue in
this case is contrary to the public policy of South Dakota and the Court finds that South Dakota
does not have a materially greater interest than California in interpreting the forum selection clause
at issue in this ease.
        For the foregoing reasons, the Court concludes that California law governs the
interpretation' and federal common law^ governs the enforceability of the forum selection clause
at issue in this ease.


        B. Interpretation of Forum Selection Clause

        "The fundamental rules of contract interpretation are hased on the prerpise that the
interpretation of a contract must give effect to the "mutual intention" of the,parties. TRB Invs.,
Inc. V. Fireman's Fund Ins. Co., 145 P.3d 472, 476 (Cal. 2006). Such intent is to he inferred, if
possible, solely from the written provisions of the contract. Id. (citing Cal. Civ. Code § 1639).
"The words of a contract are to be understood in their ordinary and popular sense, rather than
according to their strict legal meaning; unless used by the parties in a technical sense, or unless a
special meaning is given to them by usage, in which case the latter must be followed." Claxton v.
Waters, 96 P.3d 496, 504(J. Brown concurring and dissenting)(quoting Cal. Civ. Code, § 1644).
"If the terms of a promise are in any respect ambiguous or uncertain, it must be interpreted in the
sense in which the promisor believed, at the time of making it, that the promise understood it." Id.
(quoting Cal. Civ. Code, §1649). Moreover, a "contract may be explained by reference to the
circumstances under which it was made, and the matter to which it relates." Id.(quoting Cal. Civ.
Code,§ 1647). Thus,"[a]n ambiguity can he patent, arising from the face ofthe writing, or latent,
hased on extrinsic evidence." Id. (citing Solis v. Kirkwood Resort Co., 94 Cal.App.4th 354, 360,
114 Cal.Rptr.2d 265 (2001)). And, if an ambiguity exists, extrinsic evidence may he admitted in
"interpreting the contract." Id. (quoting Winetv. Price, 4 Cal.App.4th 1159, 1165,6 Cal.Rptr.2d
554(1992)).

         The forum selection clause in this case states that the parties "consent[] to submit to the
exclusive jurisdiction of the courts of San Diego County, California." The Court finds that the
plain meaning of this language is ambiguous in that it does not specify whether jurisdiction is


1 See also, Dunne v. Libbra, 330 F.3d 1062,1064(8th Cir. 2003)(applying state law to construe whether forum
selection clause was "mandatory")
^ The Court notes that Plaintiff does not appear to dispute Defendant's argument that the standard found in M.S.
Bremen v. Zapata Off-Shore Co., 407 US. 1(1972) is appiicabie to determine the enforceabiiity of the forum
seiection dause. "When neither party has chailenged the applicabiiity of federai law to the issue and assume that
federal law applies, it is not error for the court to appiy federai law in reviewing the enforceability of the forum
selection clause." Black Hills Truck & Trailer, Inc. v. MAC Trailer Mfg., Inc., Civ. No. 13-4113, 2014 WL 12768809
(D.S.D. Apr. 14, 2014)(J. Schreier)(citing Union Elec. Co. v. Energy Ins. Mut Ltd., 689 F.3d 968,971 (8th Cir. 2012)).
limited to state courts located in San Diego County, California. The ambiguity is even more
apparent given there are both federal and state courts located in San Diego County, California.^

            The Court does not find, considering the subject matter of the Agreement, that it can be
reasonably inferred that the parties intended to limitjurisdiction to state court in San Diego County,
California. The Agreement provides that Plaintiff was to pay certain royalties to Defendants for
the purchase of not only equipment, but also for the license of certain software and patented
technology. Certainly, the parties anticipated at the time of contracting that if Plaintiff failed to
pay royalties for its licensing of the patented technology and continued its use, that Defendants
could have a cause of action for patent infringement. In the present case. Plaintiff asserts a federal
claim for non-infringement. Construing the language of the forum selection clause, as Plaintiff
argues, to exclude the federal district court located in San Diego County, California, would mean
that only certain disputes arising in connection with the Agreement are subject to the parties' forum
selection clause. This appears contrary to the parties' intent given that the language of the forum
selection clause in this case applies to "any proceeding arising in connection with [the]
Agreement."

            Accordingly,in looking at the language ofthe Agreement as a whole and the subject-matter
of the Agreement, the Court concludes that the forum selection clause encompasses both federal
and state court in San Diego County, California. Transfer pursuant to § 1404(a) to the United
States District Court for the Southern District of California is thus warranted unless the Court finds
that the forum selection clause is invalid, unjust, or unreasonable.

            C. Validity of Forum Selection Clause

         '"Forum selection clauses are prima facie valid and are enforced unless they are unjust or
unreasonable or invalid.'" Servewell Plumbing, LLC v. Fed. Ins. Co., 439 F.3d 786, 789 (8th Cir.
2006). "A contractual choice-of-forum clause should be held unenforceable ifenforcement would


^ The Southern District of California comprises the counties of San Diego and Imperial. Doc. 29 at 4(citing 28 U.S.C.
§ 84(d)).
"Defendants state in its brief that the language of the forum selection clause is mandatory, see Terra Int'I, Inc. v.
Miss. Chem. Corp., 119 F.3d 688, 692(8th Or. 1997); that the forum-selection clause applies to the claims asserted
by Plaintiffs, Doc. 24 at 12; and that Montemarano and Quitter are "closely-related" to the dispute and are thus
bound by the forum selection clause, Moreno Enters, v. Z-Teca Rests., L.P., 254 F.3d 753, 757-58 (8th Cir. 2001),
Doc. 24 at 11. While these are issues of contract interpretation. Plaintiff does not appear to take issue with
Defendants' arguments on these points.

                                                          10
contravene a strong public policy of the forum in which the suit is brought, whether declared by
statute or by judicial decision." M.S. Bremen v. Zapata Off-Shore Co., 407 US. 1, 15 (1972). If a
forum selection clause is valid, the party seeking to litigate in a forum other than that negotiated
in the clause "bears an especially 'heavy burden of proof to avoid its bargain." Servewell, 439
F.3d at 789(quoting Bremen,407 U.S. at 17). Inconvenience to a party is insufficient to invalidate
a forum selection clause, but a party may avoid enforcement of that clause if it would, for all
practical purposes, deprive a litigant of its day in court. Union Elec. Co., 689 F.3d at 974.

       "A 'forum selection clause in a contract is not enforceable if the inclusion of that clause in

the contract was the product offraud or coercion.'" Marano Enters, ofKan. v. Z-Teca Rests., L.P.,
254 F.3d 753, 757(8th Cir. 2001)(quoting Scherk v. Alberto-Culver Co., 417 U.S. 506, 519 n.l4
(1974))(emphasis in original). However, fraud must be pled with particularity. M.B. Rests., Inc.
V. CKE Rests., Inc., 183 F.3d 750, 752 (8th Cir. 1999). General allegations of fraud in the
inducement are insufficient to raise an issue that the forum-selection clause may be unenforceable
because of fraud. Marano Enters., 254 F.3d at 757.

        In the present case. Plaintiff alleges that the Agreement's forum-selection and jury-waiver
provisions are invalid because 1) they were included in the Agreement in furtherance of Monte
Vista Group's fraudulent conduct; and 2)the forum selection provision is unreasonable given the
location of the parties, the place, execution and performance of the contract, and the location of
the parties and witnesses involved in the litigation. Nowhere in the complaint does Plaintiff
include any facts to state a claim that the forum selection clause was a product offraud or coercion
and any inconvenience to Plaintiff in litigating its claims in California was foreseeable at the time
it executed the Agreement. Aecordingly, the Court concludes that the forum selection clause at
issue in this case is valid.


        D. Enforceability of Forum Selection Clause

        As stated above, when a valid forum selection clause exists, the plaintiffs choice offorum
merits no weight and the plaintiff has the burden of establishing that enforcement of the clause is
unwarranted. Atl. Marine, 571 U.S. at 63. Rather than giving attention to any private party's
interest, a court considering enforcement ofa forum-selection clause is to focus on "public-interest
factors only." Id. at 64. These "public-interest factors" may include the "the administrative
difficulties flowing from eourt congestion; the local interest in having localized controversies
                                                 11
decided at home; and the interest in having the trial of a diversity case in a forum that is at home
with the law." Id. at 63 n.6. "Because those factors will rarely defeat a transfer motion, the
practical result is that forum-selection clauses should control except in unusual cases." Id. at 64.
Plaintiff does not argue that the public interest factors weigh against transfer. Transfer is further
warranted because the Southem District of California would arguably be more familiar with
applying California law in accordance with the parties' agreed upon choice-of-law'provision.

       While Plaintiff states that its witnesses, files and records are located in South Dakota,
Plaintiff has not established that litigation in Califomia would, for all practical purposes, deprive
it of its day in court. Union Elec. Co.,689 F.3d at 974. Although Plaintiff contends that a visit to
the plant would be helpful for the jury to understand the issues in dispute, this proposition was not
developed and "[i]t is seldom that an on-site examination is warranted and no basis for such an
examination ofthe plant in [South Dakota] was shown." BellInc. v. Drent Goebel USA, Inc., Civ.
No. 08-4192, 2009 WL 2634036, at *3 (D.S.D. Aug. 24, 2009). The Court finds no other public
interest factors that would weigh against transferring this case to the Southem District of
Califomia.


       Accordingly, it is hereby ORDERED that:

    1) Defendants' Motion to Transfer Venue pursuant to 28 U.S.C. § 1404(a), Doc. 23, is
       GRANTED; and

   2) Pursuant to 28 U.S.C. § 1404(a), this case shall be transferred to the United States District
       Court of the Southem District of Califomia; and

   3) Defendants' Motion to Dismiss and Defendants' Motion for More Definite Statement, Doc.
       23, are DISMISSED WITHOUT PREJUDICE.




                                                 12
              ,1^day ofSeptember,
     Dated this tSQ                 2019.




                                     BY THE COURT:




                                      Jawrence L. Piersol
ATTEST:                              United States District Judge
Mi^^HEW^W.Jr^EEEN,CLERK




                               13
